Citation Nr: 0603085	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  02-17 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an effective date earlier than February 15, 
2000 for service connection for post-traumatic stress 
disorder (PTSD), to include whether there was clear and 
unmistakable error in a November 1993 rating decision that 
denied service connection for PTSD.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which granted service connection for PTSD 
effective the February 15, 2000 date of his petition to 
reopen his previously denied claim for service connection for 
PTSD.  In a June 2000 letter, the veteran's representative 
challenged the effective date of the award of service 
connection, contending that a recent VA examination report 
had indicated that the VA examination on which the previous, 
November 1993 denial of the claim was based was not adequate 
for rating purposes.  In September 2000, the RO adjudicated 
this challenge as a claim that there was clear and 
unmistakable error (CUE) in the RO's selection as February 
15, 2000 as the effective date of the grant of service 
connection for PTSD.

After a November 2004 videoconference hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board.  The Board 
in January 2005 remanded the claim because the statement of 
the case (SOC) contained no discussion of the CUE issue.  The 
Board instructed the RO to readjudicate the CUE claim and 
issue a SOC to the extent the benefits sought were not 
granted.  The Board also indicated that a substantive appeal 
was required in order for it to have jurisdiction of that 
issue.  As explained in more detail below, because there has 
been no substantive appeal filed as to the CUE issue, the 
Board lacks jurisdiction to decide this issue.  Because the 
Appeals Management Center (AMC) undertook the requested 
development, the Board will decide the claim for an earlier 
effective date for service connection for PTSD.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Although the veteran and his representative were informed 
that the Board would only consider whether there was CUE in a 
prior rating decision as part of his claim for an earlier 
effective date for service connection for PTSD if he filed a 
substantive appeal from the RO's SOC adjudicating this issue, 
no substantive appeal was filed, nor was there any response 
to the SOC or the notice letter.

2.  In November 1993, the RO denied the veteran's claim for 
service connection for PTSD.  Although notified of that 
decision, and apprised of his procedural and appellate 
rights, the veteran did not appeal.

3.  The February 15, 2000 effective date of the grant of 
service connection for the veteran's PTSD is the date of 
petition to reopen this service connection claim.  This is 
the earliest possible date for a grant of service connection, 
other than if there were CUE in a prior rating decision, an 
issue that the Board does not have jurisdiction to address.


CONCLUSIONS OF LAW

1.  The Board does not have jurisdiction to review the issue 
of whether the veteran is entitled to an earlier effective 
date for service connection for PTSD based on CUE in a prior 
rating decision because a timely substantive appeal was not 
filed as to this issue.  38 U.S.C.A. § 7105(a),(d) (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (b) (2005).

2.  The RO's November 1993 decision denying the veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 
20.1103 (2005).

3.  An effective date for service connection for PTSD prior 
to the February 15, 2000 date of the petition to reopen the 
claim for service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 5110, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Jurisdiction over the CUE Issue

An appeal consists of a timely filed notice of disagreement 
(NOD) and, after a SOC has been furnished, a timely filed 
Substantive Appeal).  38 C.F.R. § 20.200 (2005).  A 
Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information; proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.202 (2005).  Once a SOC 
is issued, the claimant must then file a Substantive Appeal 
within 60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later. 38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b) (2005).  The Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determinations being appealed.  38 U.S.C.A. § 7105(d)(5) 
(West 2002); 38 C.F.R. § 20.202 (2005).

The Board does not have jurisdiction to review the claim for 
an earlier effective date for the grant of service connection 
for PTSD to the extent that this claim is based on the 
existence of CUE in a prior rating decision.  The Board 
remanded the claim for consideration of this issue in January 
2005, and wrote, in all capital letters: "A SUBSTANTIVE 
APPEAL MUST BE SUBMITTED AS TO THIS ISSUE FOR THE BOARD TO 
HAVE JURISDICTION OF THIS ISSUE" (Board Remand dated January 
5, 2005, pp. 3-4).  When the AMC adjudicated this issue in 
its June 2005 SOC, it sent the veteran a June 2005 cover 
letter, with a copy to his representative, that explained 
that to complete the appeal process, the veteran had to file 
a formal appeal within 60 days of the date of the letter or 
any remaining time of the one-year period from the date of 
the letter notifying him of the action being appealed, and 
enclosed a Substantive Appeal form (VA Form 9).  According to 
the record before the Board, neither the veteran nor his 
representative has filed a VA Form 9 or otherwise responded 
to this letter, and more than 60 days have elapsed since the 
SOC notification letter and more than a year has elapsed 
since initial, May 2000 notification of the effective date of 
the grant of service connection; the Board therefore lacks 
jurisdiction over this issue.  38 U.S.C.A. §§ 7105(a), 
(d)(3),(5) (West 2002); 38 C.F.R. §§ 20.200; 20.202; 
20.302(b) (2005).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims that were filed prior to its effective date but 
were finally decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 
2003). In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the  precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a SOC or supplemental SOC, as 
long as the document meets the four content requirements 
listed above.  VAOPGCPREC 7-2004, at 3.  See also Mayfield, 
19 Vet. App. at 126 ("Although the Secretary could most 
efficiently and fully comply with §3.159(b)(1) by using the 
exact language of the regulation in any notice provided to a 
claimant, there is no requirement that the precise words of 
the regulation be included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's May 2000 decision granting service connection 
with the February 15, 2000 effective date, as well as its 
September 2000 adjudication of the request for 
review/reconsideration of this effective date, took place 
prior to enactment of the VCAA, and, therefore, prior to any 
VCAA notification.  However, subsequent to enactment of the 
VCAA, VA substantially complied with the requirements of the 
VCAA in the RO's September 2002 SOC, the Board's January 2005 
remand, and the AMC's June 2005 SOC.  Mayfield, 19 Vet. App. 
at 127.  These documents informed the veteran of the relevant 
regulations regarding his claim that he was entitled to an 
earlier effective date for the grant of service connection 
for PTSD, and constituted subsequent VA process that afforded 
him a meaningful opportunity to participate effectively in 
the processing of his claim, which he and his representative 
availed themselves of by the arguments they made specifically 
as to the effective date issue in the October 2002 
substantive appeal, the October 2003 Statement of Accredited 
Representative in Appealed Case (VA Form 646), and at the 
November 2004 videoconference hearing.  Thus, not only has 
the veteran been provided with every opportunity to submit 
evidence and argument in support of his claim for an earlier 
effective date and to respond to VA notices, but the actions 
taken by VA essentially cured any error as to VCAA notice and 
satisfied the purpose behind the notice requirement.  It is 
therefore not prejudicial for the Board to proceed to finally 
decide this appeal.

Moreover, VA obtained all identified treatment records, 
including those cited by the veteran and his representative 
to show that he should have been granted service connection 
for PTSD at an earlier date, and there is no indication that 
any other records exist that should be requested, or that any 
pertinent evidence was not received.  VA thus complied with 
the VCAA's duty to assist provisions and their implementing 
regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


The Claim for an Earlier Effective Date

The veteran was denied service connection for PTSD in a 
November 1993 rating decision.  Although he was notified of 
that decision in a letter later that month and apprised of 
his procedural and appellate rights, he did not appeal.  That 
decision thus became final and binding upon him.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 
20.1103 (2005).  When the veteran filed his February 15, 2000 
claim on a VA Form 21-4138, he therefore properly termed it a 
request to "reopen" the claim for service connection for 
PTSD, as it was a petition to reopen a previously denied 
claim rather than an original claim for service connection.  
The Board notes that the September 1996, August 1997, and 
October 1997 denials of petitions to reopen in the 
intervening years were as to claims for other psychiatric 
disorders, and are therefore not relevant to the issues on 
this appeal.

As to petitions to reopen, "A claim may be reopened and 
allowed if new and material evidence is submitted under 38 
U.S.C. §§ 5108 and 7104(b), but the effective date of such an 
allowance would be the date the claim is reopened." VAOGCPREC 
No. 9-94 (March 25, 1994) (citing 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400).  Under 38 U.S.C.A. § 5110 (West 2002) and 38 
C.F.R. § 3.400(r) (2005) the effective date of a reopened 
claim for service connection is the date of receipt of claim 
or the date entitlement arose, whichever is later.  By 
statute and regulation, the effective date for service 
connection based on a reopened claim cannot be the date of 
receipt of an original claim that was previously denied.  
Waddell v. Brown, 5 Vet. App. 454, 456 (1993). 

Thus, under the above rules, the earliest effective date the 
RO could have assigned in its May 2000 grant of the veteran's 
February 15, 2000 petition to reopen was the date of the 
petition to reopen. The prior, November 1993 decision or the 
April 1993 claim that it denied could not provide an earlier 
effective date because the veteran did not appeal the denial, 
which was therefore final and binding on him.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 
20.1103 (2005).

Moreover, although there is an exception to the above 
effective date rule-38 C.F.R. § 3.105(a) (2005) provides 
that previous determinations that are final and binding will 
be accepted as correct "in the absence of clear and 
unmistakable error," and, thus, such decisions are not final 
and binding where CUE is found, allowing reversal or 
amendment of the prior decision-the Board does not have 
jurisdiction to review a claim that such CUE exists in this 
case for the reasons explained above.

In sum, the RO's November 1993 decision denying service 
connection for PTSD, which the veteran did not appeal 
although he was notified and apprised of his procedural and 
appellate rights, became final and binding on him and could 
only be reopened with new and material evidence. Thus, when 
the RO granted the veteran's February 15, 2000 petition to 
reopen the claim as well as the underlying service connection 
claim, the date of the petition to reopen was the earliest 
possible effective date.  See 38 U.S.C.A. § 5110 (West 2002) 
and 38 C.F.R. § 3.400(b)(2)(i) (2005) (where claim received 
over a year after separation from service, effective date is 
date of receipt of claim, or date entitlement arose, 
whichever is later); Waddell v. Brown, 5 Vet. App. at 456 (by 
statute and regulation, the effective date for service 
connection based on a reopened claim cannot be the date of 
receipt of an original claim that was previously denied). As 
the effective date of the grant of service connection for the 
veteran's PTSD is the earliest possible, the veteran cannot 
be entitled to an earlier one, and his claim for an earlier 
effective date for service connection for PTSD must therefore 
be denied.  There is no evidence on file showing entitlement 
to an earlier date.


ORDER

The claim for an effective date earlier than February 15, 
2000 for service connection for PTSD, to include whether 
there was clear and unmistakable error in a November 1993 
rating decision that denied service connection for PTSD, is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


